Citation Nr: 1825798	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-41 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1970 to April 1973.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In June 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's current hearing loss disability did not have its onset during service, did not manifest within one year of separation from active service, and was not caused by his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not all been met.  38 U.S.C. §§ 1112, 1113, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in providing an adequate examination.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board acknowledges that in a July 2014 statement, the Veteran stated that he wanted a new examination as he felt the "examiner had made a decision that my condition was not service connected prior to my examination."  However, as discussed below, the Board finds the March 2014 VA examination adequate, thus satisfying the duty to assist.

The Veteran contends that he developed bilateral hearing loss due to exposure to acoustic trauma in service.  In considering the evidence of record, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss(an organic disease of the nervous system), may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  Here, the first evidence of hearing loss is shown in the March 2014 VA examination, over 40 years after service.  Therefore, service connection may not be presumed based on manifestation within one year of discharge from active service.

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

A hearing loss disability is defined for VA compensation purposes with regard to audiology testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  The March 2014 VA examination indicates that the Veteran has a diagnosis of sensorineural hearing loss in the right and left ear and the record shows that this is consistent with § 3.385.  Thus, the first element of service connection is satisfied.

Service treatment records (STRs) do not indicate any complaints of or treatment for any hearing related problems.  STRs indicate that a whisper hearing evaluation shows that the results were normal.

The Veteran's DD-214 indicates that the Veteran's military occupational specialty (MOS) is dental technician.

In a November 2013 statement, the Veteran explained that he spent hours every day in the dental office with a high speed turbine dental drill and a vacuum system on either side of him.  He stated that by the end of his enlistment, it was noticeable to him that it was harder to detect sounds with his right ear.

In a November 2013 statement, the Veteran's wife stated that she met the Veteran in September 1973 and that she had to repeat herself when speaking to him.  She said that she noticed his hearing problem when they first met and asked him about it, to which he responded that "it was something that happened in the service."

The Veteran underwent a VA examination in March 2014.  The examiner opined that it was not at least as likely as not that the Veteran's left or right ear hearing loss was caused by or a result of an event in service.  The examiner reviewed the Veteran's record and noted that the Veteran reported that he was exposed to high speed turbine drills during service and that hearing protection was not used.  The report indicates that the Veteran denied a history of occupational or recreational noise exposure.  The examiner noted that "although separation examination was performed via sound voice test and cannot be used for VA rating purposes, it is less than likely hearing loss is due to military noise exposure."  The examiner explained that the Veteran denied any acoustic traumatic events, STRs were negative for any acoustic traumatic events or in-service injury, and that his MOS has a low probability of noise exposure.  The examiner noted that presbycusis is a factor that cannot be ruled out as contributing to his hearing loss.

In an April 2014 statement, the Veteran stated that he was exposed to "continuous and annoying noises from the high speed turbines."  He stated that he was only exposed to this type of noise in service and that it caused his hearing loss.

In an April 2014 statement, the Veteran stated that he experienced many types of noise exposure during service, including "basic training fire arms training without ear protection."  He stated that the major cause was his daily routine at work where he was "seated between a central vac system and a high speed turbine."  The Veteran stated that he understands that "the examiner has an opinion," but that he knows "as fact that these problems with my hearing were due to the hard work and long hours" spent performing his duties.

In a June 2014 statement, the Veteran stated that he had two occasions in service where he had his condition checked.  He noted that he was stationed in the dental treatment clinic, joined with the hospital, and that he had his right ear checked because of the noticeable hearing loss and ringing in his ear.  In a July 2014 statement, the Veteran stated that he has "never worked in an environment with high pitched noise and loud noises other than my service."

In the June 2016 hearing before the Board, the Veteran testified that they used "high-speed turbine drills, slow-speed turbine drills, and turbine vac systems" in the dentist office.  He noted that the vac system was on the entire day and was "just a real high whine through the whole day."  The Veteran testified that he was exposed to the noise for six to twelve hours a day and that he was never advised to wear earplugs.  The Veteran testified that he has always known that service affected his hearing loss, and that he began to notice difficulty with hearing in his last year of enlistment.  He stated that he reported it but that it was not documented and that he did not go to sick call.

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Additionally, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board finds the March 2014 VA examiner's opinion to be the most probative evidence of record as to whether the Veteran's current hearing loss is related to the Veteran's active service.  The examiner was fully aware of the Veteran's military noise exposure and any history of hearing loss, as noted in the record, and based the opinion on the evidence and examination of the Veteran.  Thus, the examination was adequate.  Based on the examiner's opinion, the Board cannot make a finding that the Veteran's hearing loss is at least as likely as not the result of acoustic trauma in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

To the extent the Veteran has asserted that he has had hearing problems since service, he is competent to do so.  However, his statements are not of significant probative value and evidence unfavorable to a finding that he had hearing loss present ever since service is more probative.  STRs do not indicate that the Veteran reported hearing problems during service.  The earliest post-service medical evidence of record reflecting the Veteran's complaints of hearing problems is the March 2014 VA examination, over 40 years after service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The Board acknowledges that the Veteran experienced noise in service, and has considered his statements and the statement from his wife, attributing his current hearing loss to his in-service noise exposure.  While it is common knowledge that exposure to loud noise can cause hearing loss, the first medical evidence of record reflecting the Veteran's symptoms of hearing loss is over 40 years after his separation from service.  The Board finds it likely that if the Veteran had significant symptoms for the many years after service, he would have sought treatment for his hearing problems closer in time to his separation from service.

Accordingly, because of the lack of any symptoms or disability during service and for many years following service, the Board does not find the lay statements submitted regarding hearing loss since service to be credible.  Thus, the Board finds that the statements from the Veteran and his wife as to the onset and continuity of symptoms are of little probative value.

While the Veteran has stated his belief that his hearing loss is caused by acoustic trauma from the high speed turbine and central vacuum systems used in the dental office during has active service, the question of an actual association between his hearing loss, diagnosed many years after his separation from service, and his military noise exposure is a medical question too complex for a lay person to competently address.  See 38 C.F.R. § 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not demonstrated expertise in this area.

Given the above, the Board finds that the most probative evidence of record shows that the Veteran's bilateral hearing disability is not due to an incident during service and did not begin in service or manifest within a year of separation from active service.  Specifically, the March 2014 examination report and opinion for the Veteran's bilateral hearing loss disability weighs heavily against his claim.

Based on the foregoing, the preponderance of evidence is against a finding that the Veteran's current bilateral hearing loss is at least as likely as not etiologically related to his military noise exposure.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


